DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-2, 4-5, 7-8, 11-15 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7-15 of U.S. Patent No. 11,221,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims have been broadened in scope and are therefore anticipated by the patented claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 15, 23-24 and 27 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0085633 to Preston et al.

In regards to claims 1-2, 4-5, 7-8, 15, 23-24 and 27, Preston discloses and shows in Figures 2-3 and 6-7, a digital measuring device (10) and method, the digital measuring device comprising:
a laser source (12) configured to provide light (par. 69-70, 96-97); 
a reference arm (16) (applicant’s local oscillator) configured to provide a reference beam (par. 37, 69, 71-72, 74-75);
an optical comb filter (30) (applicant’s first ring resonator) configured to produce a first frequency comb of light and direct at least a portion of the first frequency comb of light at an object (par. 27, 29-33, 70, 93, 95-97);
a splitter (14) (applicant’s least one waveguide structure) configured to combine a reference beam with light reflected from the object to produce a measurement beam (par. 20, 37, 69, 71, 76); 
a waveguide based spectrometer (20) (applicant’s first multiplexer) configured to split the measurement beam into a plurality of channels spaced in frequency (par. 69, 77-79); and 
a computing device (28) (applicant’s controller) configured to measure a distance between the digital measuring device and the object based on the plurality of channels (par. 20, 37, 69, 83);  
[claim 2] further comprising a plurality of detectors (26) configured to detect an intensity value of each channel of the plurality of channels and provide the intensity values to the controller (par. 22, 37, 69, 77, 80-81);  
[claim 4] wherein the digital measuring device is implemented on a photonic integrated circuit (par. 57-58, 69), the first ring resonator is integrated with a first substrate of the photonic integrated circuit, and the plurality of detectors is integrated with a second substrate of the photonic integrated circuit (par. 13-17, 31-32);  
[claim 5] wherein the first substrate is a Silicon Nitride (SiN) substrate and/or the second substrate is an Indium Phosphide (InP) substrate (par. 59-61);  
[claim 7] wherein the digital measuring device is implemented on a photonic integrated circuit as a single substrate, and wherein the first ring resonator, the at least one waveguide structure, the first multiplexer, and the plurality of detectors are integrated with the substrate of the photonic integrated circuit (par. 13-17, 31-32);    
[claim 8] wherein the second substrate is a Silicon Nitride (SiN) substrate or an Indium Phosphide (InP) substrate (par. 59-61);
[claim 23] wherein an edge of the first substrate is coupled to an edge of the second substrate (69, 96) (Figures 2-3, 7-8); 
[claim 24] wherein light is directed between the first and second substrates via one or more mirrors included in the edges of the first and second substrates (par. 60-66).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Preston, in view of US Publication 2020/0363187 to Haverkamp.

In regards to claims 11-14, Preston differs from the limitations in that it is silent to the digital measuring device, [claim 11] further comprising a second ring resonator and the reference beam corresponds to a second frequency comb of light produced by the second ring resonator;
[claim 12] wherein the first ring resonator is tuned with a first frequency offset value and the second ring resonator is tuned with a second frequency offset value, the second frequency offset value being different than the first frequency offset value;  
[claim 13] further comprising a second multiplexer and the reference beam corresponds to a portion of the first frequency comb of light combined by the second multiplexer; 
[claim 14] wherein the moving object is a mirror included in a fast steering mirror assembly.  
However, Haverkamp teaches and shows in Figures 1-3, a coordinate measuring machine that utilizes a plurality of optical frequency comb light sources, which can have different frequency ranges, to provide light to a coupling device (162) (par. 21-24, 27, 112). Haverkamp further teaches the system comprising a plurality of fiber splitters (158, 160) (applicant’s second multiplexer).  Further, fast steering mirror assemblies are well-known optical coupling devices. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Preston to include the optical devices disclosed by Haverkamp for the advantage of utilizing well-known optical devices to obtain a desired system configuration, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 21-22, 25-26 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877